Citation Nr: 1515016	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-25 330	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and Her Daughter


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1948 to June 1952, to include service in the Republic of Korea.  He died in February 2010.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2013, the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in January 2015, at which time it was remanded for further development, to include obtaining an opinion with regard to the cause of the Veteran's death.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. At the time of his death, the Veteran was service-connected for cold injury residuals in the right and left feet, each rated as 30 percent disabling, and for degenerative disc disease in his back, rated as 20 percent disabling.

2. The Veteran's cause of death was listed as respiratory failure due to sepsis; treatment records indicate terminal illnesses of bladder cancer, renal failure, cardiovascular accident, and chronic atrial fibrillation.

3. There is no competent medical evidence that the Veteran's service-connected disabilities caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In October 2010, the RO sent the Appellant a letter, prior to adjudication of her claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an opinion when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  An expert medical opinion on the cause of the Veteran's death was obtained in February 2015.  There is no argument or indication that the opinion provided was inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Criteria for Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In a DIC claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)."  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Facts and Analysis

The Veteran died in February 2010; the cause of death is listed on the death certificate as respiratory failure due to sepsis.  The record shows that at the time of his death, the Veteran also had diabetes mellitus, chronic renal failure, bladder cancer, and chronic atrial fibrillation.  He was receiving chemotherapy up until shortly before his death and he suffered a subacute cerebrovascular accident about two weeks before his death.  His service-connected disabilities were cold injury residuals in both feet and a low back disability. 

The Appellant has argued that the sepsis which led to the Veteran's death actually began in his feet and was the result of the cold injury residuals.  Specifically, she noted that while he was being treated in the hospital in the week prior to his death, his feet began to change color, with his toes going from bluish purple to black.  She specifically argued that the Veteran had circulation problems in his feet and legs and developed gangrene as a result, and the gangrene caused the sepsis identified on the death certificate.  She also asserted that it was just as likely that the sepsis resulted from the Veteran's service-connected disability becoming infectious as from his other infection at the time of death, namely, a urinary tract infection.

The Appellant and her daughter appeared at the Board hearing in September 2013.  The Appellant testified that the Veteran had been receiving antibiotics prior to the time he died, which she believed to be for his cold injury residuals as well as other afflictions and infections.  She stated that he was receiving ongoing treatment for his frostbite residuals through the VA prior to his death.  She also noted that she had discussed the matter with her sister, who is a nurse, who had offered her information on both sepsis and gangrene, which were reflected in the materials she had submitted to VA.

A review of the Veteran's VA treatment records show that he received antibiotics on multiple occasions for urinary tract and bladder infections, as well as anti-fungal medications for treatment of mycosis infection of the toenails.  He also suffered from diabetic neuropathy in his feet, a condition which was not related to his military service.  VA treatment records show that Veteran was receiving antibiotics in mid-February 2010 for an infection of herpes encephalitis that resulted from his pacemaker implantation.  The record shows that these medications continued until shortly prior to death, when the Veteran entered hospice care, although the radiation treatment for bladder cancer was halted about two weeks prior to the Veteran's death.

In February 2015, VA obtained an expert medical opinion from a vascular surgeon with respect to the appellant's contentions.  The opinion stated "There is no evidence in the chart that this [cold injury residuals] led to medical complications at any time in his life."  In addition, the expert reviewed the medical records, including those from podiatry, orthopedic, and vascular services, and noted that in the 2 to 5 years preceding his death, the Veteran's records "show no signs of significant vascular insufficiency or gangrene."  The expert stated that "[c]old injury to the lower extremities would have no relationship whatsoever to bladder cancer, chronic renal failure, congestive heart failure, cerebrovascular accident, gastrointestinal bleeding, deep vein thrombosis or pulmonary embolism . . . the conditions which contributed to his death."  Further, the expert stated that the dry gangrene of the toes (the discoloration) was an incidental consequence of his terminal state and "totally unrelated to his service connected cold injury."

Based on the clear and unequivocal opinion of the VA expert, a duly qualified vascular surgeon, the Board finds that the Veteran's cold injury residuals did not cause or contribute to the cause of his death.  While there was an incidental finding of gangrene in the toes in the days immediately preceding his death, this was related to the sad fact that he was terminally ill from the combination of bladder cancer, chronic renal failure, congestive heart failure, and a cerebrovascular accident.  Prior those few days, the Veteran's cold injury residuals had not resulted in any medical complications for the nearly 60 years since they were incurred.  

The Board acknowledges the appellant's sincerely held belief that, based on the evidence of gangrene decay in the toes shortly before death, the Veteran's cold injury residuals in his feet and his sepsis infection are related.  However, the appellant does not have the requisite medical training or expertise to offer an expert medical opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
While she has consulted a nurse for some understanding of the medical principles involved, she has not provided a medical opinion linking the Veteran's cold injury residuals to his cause of death.  The only competent medical evidence of record on that question is the expert medical opinion obtained in February 2015, which finds that the Veteran's death was the result of his many other terminal illnesses, rather than his long-standing but largely asymptomatic service-connected disability.

The Board notes that the remand instructions also asked that the expert address the effects, if any, of the antibiotics the Veteran was taking at the time of his death.  While the expert did not specifically address this question, an overarching review of the opinion leaves no doubt that the effects of any antibiotics were not considered significant, nor were they considered to be related to the cold injury residuals.  The record does not show a relationship between the cold injury residuals and the use of antibiotics.  Therefore, the Board does not find the lack of explicit comment on the effects of antibiotic to decrease the evidentiary value of the opinion.

In light of all of the evidence and considerations set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  As such, the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5108(b).  The claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


